Citation Nr: 0415511	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  02-07 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for a seizure disorder, to 
include as secondary to service-connected malaria and post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefit sought on 
appeal.  The veteran, who had active service from May 1969 to 
April 1971, appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.  


REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

In this case, the Board observes that the veteran has not 
been afforded a VA examination in connection with his claim 
for service connection for a seizure disorder.  The veteran's 
private medical records and VA outpatient records indicate 
that he has been diagnosed with a seizure disorder, which he 
claims to have been caused by his service-connected malaria 
and PTSD.  In this regard, the Board notes that VA mental 
hygiene clinic outpatient records dated in January 2001 
include a notation the veteran's grand mal seizures were 
possibly due to a sustained fever from malaria prior to 
diagnosis and treatment.  Therefore, the Board is of the 
opinion that a VA examination and medical opinion are 
necessary for the purpose of determining the nature and 
etiology of any seizure disorder that may be present.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  The veteran should be afforded a 
VA examination to determine the 
nature and etiology of any seizure 
disorder that may be present.   Any 
and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as 
to whether it is at least as likely 
as not that the veteran's seizure 
disorder is either caused by or 
permanently aggravated by the 
veteran's service-connected malaria 
and/or PTSD.  The examiner should 
also indicate whether it is at least 
as likely as not that this veteran's 
malaria or PTSD is one of several 
causes of his seizure disorder.  A 
clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2003), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

2.  In addition to the development 
requested above, the claims file 
should be reviewed to ensure that all 
VCAA notice obligations have been 
satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any applicable legal 
precedent. 

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


